Citation Nr: 1535420	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left maxillary sinusitis.

2.  Entitlement to a compensable rating for a postoperative right knee disability.

3.  Entitlement to a compensable rating for a postoperative left knee disability.

4.  Entitlement to a compensable rating for a right knee scar.

5.  Entitlement to a compensable rating for a left knee scar.

6.  Entitlement to a compensable rating for a left inguinal herniorrhaphy scar.

7.  Entitlement to a compensable rating for headaches.

8.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by: Virginia Department of Veterans Services 


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from September 1995 to August 2007.  He also submitted orders showing he is again on active duty (from January 2012 to January 2016).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that continued the 0 percent ratings assigned  for left maxillary sinusitis, right and left knee disabilities, right and left knee scars, a left inguinal herniorrhaphy scar, and headaches, and continued a denial of a 10 percent rating based on multiple, noncompensable service-connected disabilities.  The Veteran was scheduled for a Board hearing in August 2015, but failed to report.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Veteran requested a videoconference hearing before the Board, and was scheduled for such hearing in August 2015, but failed to report.  In correspondence from the AOJ, it was noted that the Veteran is serving on active duty (from January 2012 through January 2016), which is clearly good cause for his failure to report for the August 2015 hearing.  As he has not withdrawn his hearing request, he is entitled to a hearing in these issues when he is able to attend (upon his discharge  from active duty).  Because videoconference hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board after his discharge from active duty (after January 2016).  He should be notified of the hearing date, location, and time (and the AOJ should contact him to ascertain his availability on the scheduled date).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

